 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Association of Machinists and AerospaceWorkers, Local 225, District 13, AFL-CIO andMcCauley Accessory Division, Cessna AircraftCompany and Metal Polishers, Buffers, Platers andAllied Workers International Union, Local UnionNo. 5, AFL-CIO. Case 9-CD-365October 11, 1979DECISION AND DETERMINATION OFDISPUTEBY MEMBERS JENKINS, MURPHY, AND TRUESDALEThis is a proceeding under Section 10(k) of the Na-tional Labor Relations Act, as amended, following acharge filed by McCauley Accessory Division, CessnaAircraft Company, herein called the Employer, alleg-ing that International Association of Machinists andAerospace Workers, Local 225, District 13, AFL-CIO, herein called the Machinists. had violated Sec-tion 8(b)(4)(D) of the Act by engaging in certain pro-scribed activity with an object of forcing or requiringthe Employer to assign certain work to its membersrather than to employees represented by Metal Pol-ishers, Buffers, Platers and Allied Workers Interna-tional Union, Local Union No. 5, AFL-CIO, hereincalled the Metal Polishers.Pursuant to notice, a hearing was held before Hear-ing Officer Kenneth J. Oliver on June 11, 1979, inDayton, Ohio. All parties appeared and were af-forded full opportunity to be heard, to examine andcross-examine witnesses, and to adduce evidencebearing on the issues. Thereafter, a brief was filed bythe Metal Polishers.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard makes the following findings:I. THE BUSINESS OF 1THE EMPI.OYERThe parties stipulated, and we find, that the Em-ployer, a Kansas corporation with its principal placeof business in Dayton, Ohio, is engaged in the manu-facture of aircraft propellers and aircraft accessories.During the past year preceding the hearing, a repre-sentative period, the Employer purchased goods fromoutside the State having a value in excess of $50,000and caused such goods to be shipped directly to itsDayton, Ohio, facility from points outside the State ofOhio. The parties also stipulated, and we find, thatthe Employer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and it willeffectuate the purposes of the Act to assert jurisdic-tion herein.II. ItE1 LABOR ORGANIZAII()N INVOLVEI)The parties stipulated, and we find, that the Ma-chinists and the Metal Polishers are labor organiza-tions within the meaning of Section 2(5) of the Act.III. TtlE DISPUIlEA. The Work in DisputeThe work in dispute consists of the operation of theblade contour finishing machine at the Charging Par-ty's plant located at 3535 McCauley Drive. Dayton,Ohio.B. Background and Facts of the DisputeThe Employer is engaged in the manufacture ofairplane propellers and accessories at its Dayton,Ohio, plant. It is a party to collective-bargainingagreements with both the Metal Polishers and theMachinists. Both agreements contain the same recog-nition clause; namely, that the Employer recognizeseach Union in its respective contract as the sole andexclusive bargaining agent for all the employees as setforth in the Union's respective certifications issued bythe Board. The certifications, issued September 2,1949, for both Unions, are not currently available andthe contracts do not describe the certified units. Ingeneral, however, it is undisputed that the Metal Pol-ishers represents those employees engaged in grindingand polishing metal products, in this case, propellors:and the Machinists represents those employees whoperform repairs, maintenance, inspection, drilling, as-sembling, painting, and related work.The propellor blade polishing operation consists ofremoving the excess metal from forgings, reducing theforgings to the required contours, and producing thedesired finish of the final product. Employees repre-sented by the Metal Polishers have traditionally per-formed this work using hand-held grinding wheelsand discs of abrasive material. These wheels removenot only the excess metal but also imperfections inthe forgings, and the Metal Polishers contends con-siderable skill is required to remove just the rightamount of metal and to avoid producing any gougesor uneven spots.The metal polishers use a templet, a pattern ap-plied to the blade at stated intervals, to determine ifthe desired contours are being produced. If the pro-246 NLRB No. I24 MACHINISTS. LOCAI. 225. DISTRICI 13peller blade does not fit the templet, more metal hasto be removed until the blade conforms to the desiredcontours. The polishing operation also requires thatthe propeller blade be balanced both horizontally andvertically. To do this, the propeller is placed on a rodto check for a horizontal or vertical swing requiringthat extra weight be removed from the heavy end.The metal polishers also perform this balancing func-tion, which the Metal Polishers contends requiresconsiderable skill.In February 1979, the Employer introduced into itsoperation a blade contour finishing machine (referredto in its patent as "Contouring Machine" and in shoptalk as the "grind machine.") This machine was spe-cially developed for the Employer, who owns its pat-ent, and is the only one of its kind. The machine isalso properly described as a numerically controlled(N.C.) multimachine. This denotes that it has as itscontrol a numerical tape type control and that anoperator has the capacity to operate more than one ofthese machines concurrently.Because the Employer currently has only one set ofcams for the contour finishing machine, this machineperforms its finishing function on only one type ofpropeller, the C160 DTM fixed pitch propeller. Al-though the Employer intends to extend the use of thismachine to all propeller blades via the use of differentsets of cams, at the time of the hearing it was stillnecessary to contour all but the IC160 fixed pitchpropeller by the use of hand-held tools. In addition,because of the impossibility of positioning the con-tour finishing machine close enough to the inboardportion of the blade, polishing of the propeller partnear the hub must still be performed with hand-heldtools.The Employer's general manager, John Dussault,testified' that the operation of the contour finishingmachine is basically pushbutton; that the machine isprogramed to go through its various phases and thatit will automatically shut off should any malfunctionarise. The operator must know how to load and un-load the machine; turn it on and off; perform basicand minor setup (e.g., making sure that the correctcams are properly placed); change abrasive belts asneeded; open and close the door for access to thebelts; check that cooling and/or cutting fluids areproperly flowing and that drains which recirculate thecutting fluids are not plugged up; lubricate the ma-chine; insure that the filtration systems are runningcorrectly; and take care of usual machine operation.Undisputed testimony reveals that, in addition tothe contour finishing machine, there are 18 other nu-merically controlled multimachines at the Employer'sI Dussault's testimony compnses the bulk of the testimony at the hearingand was uncontradicted.plant, all of which are operated by machinists, butalso that these other numerically controlled multi-machines are fundamentally different from the con-tour finishing machine. The contour finishing ma-chine is the only machine which removes metal frompropeller blade surfaces by abrasive techniques andwhich actively uses a contouring capability. All theother numerically controlled multimachines performcutting functions and work on the hub and accesoriesrather than the propeller blade itself.2 In addition, al-though both the contour finishing machine and theother 18 numerically controlled multimachines at theplant have an Actron control manufactured by Mc-Donnell Douglas Company, the nomenclature andpresentation on the front of the controls of the con-tour finishing machine are unique.On January 22, 1979, the Employer informed therepresentatives of the two Unions that the contourfinishing machine would be installed and that the op-eration would be assigned to the employees repre-sented by the Metal Polishers. The machine was in-stalled in February 1979 and from that time it hasbeen operated in accordance with the Employer's as-signment. On March 30, 1979, the business represent-ative of the Machinists sent a letter to the Employerwhich stated in pertinent part that unless the opera-tion of this machine was assigned to employees repre-sented by its Union "the Union takes the positionthat strike action against the Company is in order andit is our intention to implement such action."According to Dussault's testimony, the Employer,in making its determination of work assignment, hadthe choice of training employees represented by theMachinists to know all the peculiarities of a properlyground propeller blade or training the employees rep-resented by the Metal Polishers to become familiarwith the peculiarities of operating a numerically con-trolled machine. Dussault described this as "almost agive or take situation." He explained that both groupsof employees possess special skills: the metal polishercan accurately judge a properly contoured propellerblade as they have been grinding blades since 1938;3alternatively, the machinists have been running nu-merically controlled multimachines since their intro-duction at the plant in 1971 which Dussault said2 One of the numerically controlled multimachines. an econoline bird-master center acquired in 1975, also has a contouring capability. However.this capability has never been used. In addition, according to Dussault. theoperation of the econoline birdmaster center and that of the contour finish-ing machine are totally different. Also, the record shows that the contourfinishing machine performs its functions on the propeller blade surface; theeconoline has nothing to do with the propeller blade surface but only withthe hub section of fixed pitch propellers.Dussualt testified that the machinists through their inspection functionhave also acquired experience in judging whether propeller blades have beenproperly contoured However, as noted above, he also testified that theywould need training "to know all the peculiarities of a properly groundpropeller blade" prior to the assignment of this machine's operation to them.25 DECISIONS OF NATIONAL LABOR RELATIONS BOARD"takes a skill which is peculiar to that type of opera-tion."Dussault further testified that the employees repre-sented by the Metal Polishers had traditionally per-formed the original finishing of propeller blades, thefunction that the contour finishing machine is de-signed to replace, and that there is a possibility of jobdisplacement of the metal polishers caused by the ma-chine: four for each shift the machine is used andconceivably one-half of the current metal polishersshould the present and a second planned contour fin-ishing machine be put into full operation. Accordingto Dussault, irrespective of the assignment, no em-ployee represented by the Machinists is threatenedwith layoff because of this machine.C. The Contentions of the PartiesThe Employer has not filed a brief with the Boardbut at the hearing contended that there is reasonablecause to believe that the Machinists violated Section8(b)(4)(D) of the Act by seeking to compel, throughthe threat of strike, the assignment of the disputedwork to employees represented by it, and that there isno agreed-upon method for the voluntary resolutionof this dispute which is binding upon all parties tothis proceeding. On the merits, the Employer con-tended that the disputed work should be assigned toemployees represented by the Metal Polishers on thebasis of the fact that the employees represented bythat Union have traditionally performed the functionof the original finishing of propeller blades which thecontour finishing machine is designed to replace, andthe threat of job displacement which the introductionof this machine presents to the employees representedby the Metal Polishers but not to the employees rep-resented by the Machinists.The Metal Polishers, which has filed a brief withthe Board, takes essentially the same position as theEmployer but adds the contentions that the employ-ees it represents are better skilled because of trainingand experience to perform the disputed work and thatthe factor of employer preference favors the award tothese employees.The Machinists did not file a brief with the Boardand took no position as to whether there is reasonablecause to believe that Section 8(b)(4)(D) of the Act hasbeen violated, but contended at the hearing that theaward should be made to the employees it representsbecause these employees possess the necessary skillsto operate the contour finishing machine as well asthe additional experience of operating other numeri-cally controlled multimachines. It also contended thatthe presence in its collective-bargaining agreementwith the Employer of classifications which refer to amachine grinding operation, in specific the classifica-tions of "Machine Grinder" and "N.C. Operator-Multi" (with the rate of pay that the current operatorof the new machine receives), and the absence ofsimilar classifications in the Metal Polishers collec-tive-bargaining agreement, favor awarding the dis-puted work to the employees represented by the Ma-chinists.D. Applicabiliy of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonable causeto believe that Section 8(b)(4)(D) has been violatedand that the parties have not agreed upon a methodwhich is binding on all of the parties for the voluntaryadjustment of the dispute. The record establishes thatby letter dated March 30, 1979. quoted above, theMachinists indicated its intention to strike unless theEmployer assigned the operation of the blade contourfinishing machine to the employees it represents. Ac-cordingly, we find that reasonable cause exists to be-lieve that Section 8(b)(4)(D) of the Act has been vio-lated. The record contains no evidence that anagreed-upon method exists for the voluntary adjust-ment of the dispute. and Dussault testified affirma-tively that there is no such method. Accordingly, wefind that dispute is properly before the Board for de-termination under Section 10(k) of the Act.E. Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to various factors.4The Board hasheld that its determination in a jurisdictional disputeis an act of judgment based on commonsense andexperience reached by balancing those factors in-volved in a particular case.5The following factors are relevant in making thedetermination of the dispute before us:I. Certification and collective-bargaining agreementsAs noted above, both Unions are parties to collec-tive-bargaining agreements with the Employer whichestablished each Union as the exclusive bargainingagent for those employees specified in those units cer-tified September 2. 1949, pursuant to representationelections conducted August 25, 1949. The record fur-ther establishes that neither of these certifications is4N L. R.B. v. Radio & Television Broaduast Engineers Union, Local 1212,lnernutioncl Brorherhood of Electrwial Workers. Fl. ('10 [Columbia Broad-ca.ring Sv'ternl/. 364 U.S. 573 (1961).5 Inernational A ssoiation o/f Machinists. Lodge No. 1 74, AFL CIO (J. AJoner (Conlsruiton Comptunv), 135 NL RB 1402 (1962).26 MACHINISTS. IOCAL 225, DISTRICT 13currently available and that the agreements do notcontain jurisdictional provisions.Both agreements contain classifications in theirclassification and rate schedules which, in our view,arguably cover the work in dispute. Thus, the Ma-chinists agreement contains the classification, amongseveral others, of "Machine Repairman (NC,Chucker), NC Setup-Multi": "N.C. Operator-Multi":and "Machine Grinder," and specifies that the rate ofpay for the second of these shall be $5.59 to $5.99 perhour (the rate paid the current operator of the con-tour grinding machine). However, the Metal Polishersagreement contains the broad classifications of "Plat-ter A," "Platter B," "Polisher and Grinder-Trainee,"and "Polishing Jack" which also arguably could cov-er the work in dispute. In these circumstances, weconclude that the factors of Board certification andcollective-bargaining agreements do not favor award-ing the work in dispute to either group of employeesover the other.62. Employer and industry practiceAs noted above, the contour finishing machine isthe only machine of its kind in existence. Therefore,there is no industry practice or company practice re-garding its operation.The Metal Products contends and the record estab-lishes that this new machine performs the same workpreviously done by employees represented by thatUnion; namely, the original finishing of propellerblades. Dussault stated that this function has beenassigned historically to metal polishers since the Em-ployer began operations in 1938.Contrary to the Machinists contention, the factthat the Employer has 18 other numerically con-trolled multimachines which have been operatedsince 1971 by the machinists is not controlling. Asdiscussed above, the record establishes without con-tradiction that in both operation and function thesemachines are fundamentally different from thisunique contour finishing machine (as well as beingdifferent in the more minor details of control nomen-clature and presentation).6 We note further that the uncontradicted testimony of Dussaull disclosesthat pursuant to the Employer's assignment of the work in dispute. whichconcerns the operation of a unique machine not in operation at the timeeither of the above agreements was negotiated. the Employer negotiated withthe Metal Polishers and that these negotiations resulted in the new metalpolisher classification of "N.C. Operator-Multi" and its established rate ofpay of $5.59 to 5.99 per hour. The record shows that this was the jobdescription and pay rate which the Employer posted for the employees rep-resented by the Metal Polishers to bid upon. Dussault stated that the classi-fication was labeled in the above manner because of the capacity for oneperson to run more than one machine at the same time. However. as thisagreement was reached after the Employer decided to assign the work indispute to employees represented by the Metal Polishers. we do not considerit in making our determination hereinOn the above basis, we find that the work that thenew machine performs is replacing a function histori-cally performed by employees represented by theMetal Polishers and that this factor favors our award-ing of the work in dispute to the employees repre-sented by that labor organization.73. Relative skillsDussault testified, as noted above, that the Em-ployer in making its assignment had the choice oftraining the employees represented by the Machiniststo judge whether propeller blades were accuratelycontoured or training the employees represented bythe Metal Polishers to operate a numerically con-trolled multimachine. He stated that both groups ofemployees possess special skills: the metal polishersknow what a good propeller blade looks like and themachinists know how to run the numerically con-trolled multimachines.Dussault additionally testified that the machinistshave some experience in judging the quality of pro-peller blades because they perform the inspectionfunction for the Employer. On the other hand, he ex-plained that the contour finishing machine is basi-cally a pushbutton machine and that many of itsfunctions do not require skills which the employees ofeither labor organization are more likely to have thanthe employees represented by the other labor organi-zation, i.e., loading, unloading, turning the machineon and off, changing belts, opening and closing doors,checking fluids, and lubricating. In addition, he statedthe contour finishing machine is fundamentally differ-ent in function and operation from the other numeri-cally controlled multimachines with which the ma-chinists have experience.On the basis of the above, we find the skills re-quired to operate this unique machine favor neithergroup of employees and that accordingly this is aneutral factor in awarding the work in dispute.4. Economy and efficiency of operationDussault testified that the assignment of the workin dispute to the members of either labor organizationwould not be more economical or efficient. As notedabove in our discussion of relative skills, Dussaultstated that irrespective of the assignment the Em-ployer would have had to retrain one group of em-ployees. He testified that the Employer is satisfiedwith the efficiency of the operation as currently as-signed although there has been only a small quantityof work performed by the contour finishing machine! See Phdldelphia Tipographi al Un'nn. ai/l .,o 2 Phildelphia InquirerDitiin of Triangle Publiiluatn. I i. 142 NL.RB 36. 43 (1963)27 DECISIONS OF NATIONAL IABOR RELATIONS BOARDso far. Accordingly, we find that economy and effi-ciency are neutral factors in our award of the work indispute.5. Job displacementDussault stated that, because it takes the operatorof the contour finishing machine 20 minutes to con-tour and grind both blades of a propeller and a metalpolisher I hour and 20 minutes to perform the samefunction with the use of handtools, four employeesrepresented by the Metal Polishers are subject to jobdisplacement for every shift that the contour finishingmachine is used. (Although Dussault did not specify,this estimate apparently applies to the possible resultshould the assignment not be made to employees rep-resented by the Metal Polishers.) He stated addition-ally that should the current contour finishing machineas well as the planned second become fully operation-al possibly one-half of the current employees repre-sented by the Metal Polishers could be displaced.Dussault further testified that because this machine isstill in the developmental stage it is impossible to pre-dict job displacement with accuracy. He admittedthat the Employer has never laid off any employeesbecause of mechanization but said that this machineposes more of a threat to job security than any othermachine the Employer has used. He testified that irre-spective of the assignment no employee representedby the Machinists is vulnerable to job displacementbecause of the introduction of the contour finishingmachine.On this basis we find that the factor of job displace-ment weighs significantly in favor of awarding thework in dispute to employees represented by the Met-al Polishers.86. Employer preferenceThe Employer assigned the work in dispute to em-ployees represented by the Metal Polishers, and Dus-sault testified that the work so far performed on thecontour finishing machine, although not extensive,has been satisfactory.On this basis, we find that the Employer's prefer-ence, while not determinative, favors the award of thedisputed work to employees represented by the MetalPolishers.I Id at 43.ConclusionUpon the record as a whole, and after full consider-ation of all relevant factors, we conclude that employ-ees who are represented by the Metal Polishers areentitled to perform the work in dispute. We reach thisconclusion relying on the fact that the function of thecontour finishing machine, the original finishing ofpropeller blades, has been performed traditionally byemployees represented by the Metal Polishers, andthe factors of employer preference and possible jobdisplacement to that group of employees. In makingthis determination, we are awarding the work in ques-tion to employees who are represented by the MetalPolishers, but not to that Union or its members. Thepresent determination is limited to the particular con-troversy which gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in this pro-ceeding, the National Labor Relations Board makesthe following Determination of Dispute:1. Employees of McCauley Accessory Division,Cessna Aircraft Company, who are represented byMetal Polishers, Buffers, Platers and Allied WorkersInternational Union, Local Union No. 5, AFL-CIO,are entitled to perform the operation of the blade con-tour finishing machine at the Employer's Dayton,Ohio, facility.2. International Association of Machinists andAerospace Workers, Local 225, District 13, AFLCIO, is not entitled by means proscribed by Section8(b)(4)(D) of the Act to force or require McCauleyAccessory Division, Cessna Aircraft Company, to as-sign the disputed work to employees represented bythat labor organization.3. Within 10 days from the date of this Decisionand Determination of Dispute, International Associ-ation of Machinists and Aerospace Workers, Local225, District 13, AFL-CIO, shall notify the RegionalDirector for Region 9, in writing, whether or not itwill refrain from forcing or requiring the Employer,by means proscribed by Section 8(b)(4)(D) of the Act,to assign the disputed work in a manner inconsistentwith the above determination.28